United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, HAMTRAMCK
FINANCE STATION, Hamtramck, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-429
Issued: October 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 1, 2008 appellant filed a timely appeal from the November 12, 2008
decision of an Office of Workers’ Compensation Programs’ hearing representative, who affirmed
the denial of her emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition causally related to factors of her federal employment.
FACTUAL HISTORY
On April 3, 2008 appellant, then a 34-year-old sales and service clerk, filed an
occupational disease claim alleging that on March 28, 2008 she first realized her anxiety and
stress were employment related. She attributed her stress to the assignment of Gail Finley as her
supervisor. Appellant stopped work on April 3, 2008 and has not returned.

The employing establishment submitted a copy of a July 20, 2007 investigation of
appellant’s use of sick leave under the Family and Medical Leave Act (FMLA) during
June 2007. The investigation revealed that appellant had requested annual leave for June 11, 13
and 14, 2007 which was denied. She subsequently submitted a request under the FMLA for sick
leave for this time period. Appellant’s treating physician indicated that appellant was totally
disabled from June 8 to 18, 2007 and was prescribed bed rest. The investigation revealed,
however, that appellant had traveled to Las Vegas, Nevada during this period.
In a March 28, 2008 statement, Gloria Bailey, customer service supervisor, noted that on
March 31, 2008 appellant voiced her disagreement with management’s promotion of Ms. Finley
to a 204B. Appellant related that she “felt threatened and unfair considering her past history
with Ms. Finley.” Ms. Bailey noted that appellant alleged that the employing establishment
created a hostile work environment by the promotion. Ms. Bailey told appellant she had “no
need of feeling threatened because she and Ms. Finley will always be in the presence of other
[m]anagement during her tour.” Appellant also asked Ms. Bailey why she could not be placed
back in the finance unit instead of the annex.
In an April 2, 2008 statement, appellant noted tension and animosity with Ms. Finley,
which was “well known by the supervisory and managerial staff, yet nothing is being done to
intervene.” She alleged that she was being tasked with more and more work and that the
promotion of Ms. Finley would put her in greater contact. Appellant characterized her
assignment to the annex as “a quick fix to a short[-]term problem.” She requested a
reassignment to finance for a stress free and safe working environment.
In an April 3, 2008 note, a physician’s assistant diagnosed work-related stress and
indicated that appellant was totally disabled. Appellant related that she was currently working
under the supervision of a former coworker who had tried to get her fired. She advised that both
her manager and supervisor were inattentive to her need to be removed from the stressful
situation.
In disability certificates dated April 3 and 10, 2008, a physician’s assistant indicated that
appellant was totally disabled from work due to anxiety and job-related stress for the period
April 3 to 20, 2008.1
In a letter dated April 17, 2008, the Office informed appellant that the evidence of record
was insufficient to support her claim. It advised her to submit additional medical and factual
evidence to support her emotional condition claim.
In an April 23, 2008 report, Dr. Alberto Germo diagnosed adjustment disorder with
depressed and anxious mood. Appellant related having increased work stress and that she had
previously filed a grievance, been fired and was currently back at work.

1

The disability note was on the stationary of Dr. Jagneswar Saha, a treating osteopath and Ph.D., but the
signature is illegible with “PAC” noted at the end of the signature.

2

In an April 29, 2008 Equal Employment Opportunity (EEO) settlement agreement, the
employing establishment agreed to appellant’s work in the carrier annex from 8:00 a.m. to noon
and at the finance section from noon until the end of her tour of duty.
On May 1, 2008 Dr. Jagneswar Saha, a treating osteopath and clinical psychologist,
diagnosed anxiety and depression. He saw appellant on April 2008 for work-related stress.
Appellant related that there was a coworker who was training to become a supervisor who did
not get along with her and she was concerned that the coworker would get her fired. She
reported that she had been unable to concentrate at work due to stress.
On June 11, 2008 the Office received EEO precomplaint counseling forms dated April 7
and 17, 2008 in which appellant alleged discrimination based on race, sex and retaliation for
filing a prior EEO complaint. It also received a no fault November 21, 2007 EEO settlement
agreement which reduced appellant’s September 19, 2007 removal to a 14-day suspension.
Appellant alleged that Alex Vaughn, manager customer service, was trying to get her fired by
promoting Ms. Finley as her supervisor. She also alleged that Mr. Vaughn placed her in harms
way and was subjecting her to a hostile work environment. Appellant alleged that both
Ms. Bailey and Mr. Vaughn were setting her up to be in trouble before June 19, 2008, the date
her file would be cleared. She also alleged a hostile work environment through the placement of
Ms. Finley into her work environment.
On June 11, 2008 the Office received an undated statement from appellant and a June 3,
2008 response by Mr. Vaughn. Appellant reiterated her contention of being subjected to a
hostile work environment as a result of Mr. Vaughn’s decision to promote Ms. Finley. She noted
that her request to be moved to the finance section was denied. Mr. Vaughn noted that appellant
had been advised of her assignment to the carrier annex instead of the finance unit. He noted
that
both
appellant
and
Ms. Finley
worked
in
the
same
building
beginning January 7, 2008 with no problems. Mr. Vaughn noted that appellant “never
complained about Gail, she never stated to me or my staff she was under stress or that she had a
problem with Gail until March 15, 2008 when Gail was given an opportunity to become a 204B.”
He had not met with appellant regarding her stress grievance. Mr. Vaughn noted that appellant
was concerned with Ms. Finley having access to her social security number, the damage that
could be done with this information and that Ms. Finely had previously attempted to get
appellant fired.
In a June 23, 2008 response, appellant disagreed with Mr. Vaughn’s June 3, 2008 letter.
Although she and Ms. Finley worked in the same building as of January 2008, they did not see
each other as they worked different schedules. Appellant alleged that Mr. Vaughn caused the
stressful situation by making Ms. Finley a supervisor and changing their work schedules.
By decision dated July 11, 2008, the Office denied the claim, finding appellant did not
establish a compensable factor of employment.
On July 24, 2008 appellant requested a review of the written record by an Office hearing
representative.

3

In a September 30, 2008 e-mail, Mr. Vaughn denied any personal, hidden agenda or that
he wanted to get appellant fired.
By decision dated November 12, 2008, the Office hearing representative affirmed the
July 11, 2008 denial of her claim.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Act.4 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under the Act.5 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.6 A claimant must support his or
her allegations with probative and reliable evidence. Personal perceptions alone are insufficient
to establish an employment-related emotional condition.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.8 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its

2

Ronald K. Jablanski, 56 ECAB 616 (2005).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Robert W. Johns, 51 ECAB 137 (1999).

6

Lillian Cutler, supra note 3.

7

Roger Williams, 52 ECAB 468 (2001).

8

Charles D. Edwards, 55 ECAB 258 (2004).

4

administrative or personnel responsibilities, such action will be considered a compensable
employment factor.9
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his or her allegations with probative and reliable evidence.10
Generally, complaints about the manner in which a supervisor performs his or her duties
or the manner in which a supervisor exercises his or her discretion fall, as a rule, outside the
scope of coverage provided by the Act. This principle recognizes that a supervisor or manager in
general must be allowed to perform his duties and employees will, at times, dislike the actions
taken. Mere disagreement or dislike of a supervisory or managerial action will not be
compensable, absent evidence of error or abuse.11 Absent error or abuse, the assignment of work
is an administrative function of the employer and the manner in which a supervisor exercises his
or her discretion falls outside the ambit of the Act.12 Although the handling of leave requests and
attendance matters are generally related to employment, they too are administrative functions of
the employer and not duties of the employee13 and perceptions of unfair treatment are not enough
to establish error or abuse. A claimant’s own feeling or perception that a form of criticism by or
disagreement with a supervisor is unjustified, inconvenient or embarrassing is self-generated and
does not give rise to coverage under the Act absent evidence that the interaction was, in fact,
erroneous or abusive. This principle recognizes that a supervisor or manager must be allowed to
perform his or her duties and that, in performing such duties, employees will at times dislike the
actions taken.14 A claimant must submit real proof that management did in fact commit error or
abuse.15 In determining whether the employing establishment erred or acted abusively, the
Board has examined whether the employing establishment acted reasonably.16

9

Kim Nguyen, 53 ECAB 127 (2001).

10

James E. Norris, 52 ECAB 93 (2000).

11

T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006).

12

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

13

Joe M. Hagewood, 56 ECAB 479 (2005).

14

See Michael A. Deas, 53 ECAB 208 (2001).

15

L.S., 58 ECAB ___ (Docket No. 06-1808, issued December 29, 2006).

16

Peter D. Butt, Jr., 56 ECAB 227 (2004).

5

ANALYSIS
Appellant has not attributed her emotional condition to the performance of her regular
duties as a sales and service clerk or to any special work requirement arising from her
employment duties under Cutler. Appellant’s allegations primarily concern administrative or
personnel matters. An administrative or personnel matter will be considered to be an
employment factor only where the evidence discloses error or abuse on the part of the employing
establishment.17 The mere disagreement or dislike of a supervisory or management action will
not be compensable without a showing, through supporting evidence, that the incidents or
actions complained of were unreasonable.18
Appellant alleged that she felt threatened by the promotion of Ms. Finley as a temporary
supervisor in her work area. She contended that the promotion created a hostile work
environment as management was aware of her prior history with Ms. Finley. Appellant also
alleged that Mr. Vaughn was trying to get her fired, noting the change in both their work
schedules.
Appellant submitted a copy of a June 28, 2008 EEO settlement agreement in support of
her contention that the employing establishment erred in denying her request to be assigned to
the finance section. The agreement provided that appellant would work from 8:00 a.m. to 12:00
p.m. in the carrier annex and 12:00 p.m. to the end of her duty tour in the finance section. The
settlement agreement provided that it was not an admission of wrongdoing or liability by either
party. This evidence does not find that the employing establishment erred or acted abusively in
not granting appellant’s request to be reassigned to work in the finance section. It does not
establish a compensable factor of employment.19
Appellant expressed disagreement with management’s decision to promote Ms. Finley as
a supervisor. Ms. Bailey, a customer service supervisor, noted that appellant felt threatened by
Ms. Finley’s promotion due to their past history. Appellant also contended that it was unfair of
management to promote Ms. Finley. As noted, mere disagreement or dislike of a supervisory or
management action, however, will not be compensable without a showing, through supporting
evidence, that the incidents or actions complained of were unreasonable.20 Appellant has not
submitted evidence to show how the promotion of Ms. Finley constituted error or abuse in an
administrative action. Therefore, these allegations are not deemed compensable employment
factors.

17

M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007); Charles D. Edwards, supra note 8.

18

L.S., supra note 15; Janice I. Moore, 53 ECAB 777 (2002).

19

D.L., 58 ECAB ___ (Docket No. 06-2018, issued December 12, 2006) (the record contained no EEO decision
or settlement agreement containing findings of error or abuse by employing establishment personnel. Thus, the
Board found the evidence insufficient to establish a compensable employment factor).
20

M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007) (the Board has held that an
administrative or personnel matter will be considered to be an employment factor only where the evidence discloses
error or abuse on the part of the employing establishment).

6

Appellant alleged that she was discriminated against and subjected to a hostile work
environment. To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute a compensable employment
factor.21 However, for harassment and discrimination to give rise to a compensable disability
under the Act, there must be evidence that harassment or discrimination did in fact occur. Mere
perceptions of harassment or discrimination are not compensable under the Act.22
Appellant submitted EEO precomplaint counseling materials dated April 7 and 17, 2008
and a November 21, 2007 settlement agreement which changed her termination to a 14-day
suspension. She alleged discrimination based on race, sex and retaliation for filing a prior EEO
complaint. Appellant also alleged that Mr. Vaughn was trying to get her fired by promoting
Ms. Finley as her supervisor. The only evidence of record regarding this matter is appellant’s
statements and the EEO precomplaint counseling forms and settlement agreements. Appellant
has submitted no witness statements to establish her contentions as factual. In assessing the
evidence, the Board has held that grievances and EEO complaints, by themselves, do not
establish that workplace harassment or unfair treatment occurred.23 There is no finding by EEO
to establish error or abuse in the promotion of a coworker or in establishing appellant’s
contentions as factual. As noted, there is no factual evidence supporting her contention that she
was subjected to a hostile work environment as a result of management’s decision to promote
Ms. Finley. Appellant therefore did not establish harassment or discrimination on the part of the
employing establishment.24 She identified no compensable work factors substantiated by the
record.25 Appellant therefore failed to establish a factual basis for her claim by probative and
reliable evidence.
Appellant failed to establish that her emotional condition was causally related to a
compensable factor of employment. Therefore, she has failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that her emotional condition was
causally related to a compensable factor of employment and, thus, has not met her burden of
proof to establish an employment-related emotional condition.26

21

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); Charles D. Edwards, supra note 8.

22

J.F., 59 ECAB ___ (Docket No. 07-308, issued January 25, 2008); James E. Norris, supra note 10.

23

David C. Lindsey, Jr., 56 ECAB 263 (2005); Roger Williams, supra note 7.

24

James E. Norris, supra note 10.

25

Roger Williams, supra note 7.

26

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See J.C., 58 ECAB ___ (Docket No. 07-530, issued July 9, 2007); Barbara J.
Latham, 53 ECAB 316 (2002); Garry M. Carlo, 47 ECAB 299 (1996).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 12, 2008 is affirmed.
Issued: October 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

